                Case 1:19-cv-00193 Document 1 Filed 03/07/19 Page 1 of 5



                                 IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OI- NEW N{EXICO

UNITED STATES OF AMERICA,

                  Plaintiff,

                                                                    Civ. No. 1:19-cv-193

$I    3,800.00 lN UNTTED Srares CunnENcy,

                  Defendant-in-rem


                      VERIFIED COMPLAINT FOR FORFEITURE IN REM

          Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                           NATURE OF THE ACTIoN

          1.      This is a civil action to forfeit and condemn to the use and benefit ofthe United

States of America property involved in violations of the Controlled Substances Act that is subject

to forfeirure pursuant to      2l u.s.c.   $ 881(a)(6).

                                                    NDANT IN R'?M

          2.      The defendant in rez consists ofthe following:

                      i.   Thirteen thousand Eight hundred ($ I 3,800.00) in United States Currency,

                      (hereafter referred to as "Defendant Currency'').

          3.      The Defendant Currency was seized by the Drug Enforcement Administration on

March 8, 2018, in the District of New Mexico.

          4.      The Defendant Currency is now, and during the pendency ofthis action will be, in

the   jurisdiction of this Court.



                                                          1-
               Case 1:19-cv-00193 Document 1 Filed 03/07/19 Page 2 of 5



                                        .IlrRrsDrc' oN AND vENUE

         5.      The United States District Court for the District of New Mexico has subject

matter j urisdiction under 28 U.S.C. S$ 1345, 1355(a) and 1356.

         6.      Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

gg 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this district. Upon the filing of this complaint, the Defendant currency

will   be arrested by execution of a warrant for Anest    /r   Rem in the District of New Mexico.

                                                  FACTs

          7.     From March 8, 2018 through October 26, 2018, Drug Enforcement

Administration, (DEA), Agents from the Denver ofhce and the Albuquerque office conducted

an investigation into a multi-kilogram cocaine and multi-pound methamphetamine distributor in

the Denver, Colorado area.

          8.     On October 29, 2018, Albuquerque DEA Task Force Olficer F. Chavez obtained

Federal Search and Seizure Warrant l8-MR-1006 for the property located at l7 Las Estrellas,

Santa Fe, New Mexico, 87507 residence of Javier Araiza-Gonzalez and concepcion cordova.

          9.     On October    3   l, 2018, Wanant 18-MR- 1006 was executed by the Region 1 Task

Force Officers and the DEA. Present in the residence were Javier Araiza-Gonzales, Concepcion

Cordova and, Maria de Jesus Cordova-Perez. During the search, the Agents located $13,800.00

in U.S. Currency.   $1I   ,797.00 of the currency was contained in a heat sealed plastic bag and

concealed above bathroom cabinets, and $2,003.00         ofthe currency was in the front pants pockets

of Javier Araiza-Gonzales.




                                                     2
                     Case 1:19-cv-00193 Document 1 Filed 03/07/19 Page 3 of 5



            10.        Javier Araiza-Gonzales claimed that the money was going to be used to pay       off
 his 2015 GMC Sierra truck. Javier Araiza-Gonzales then changed his statement and said he was

 saving the money in case he was deported to Mexico due to a DWI arrest.

            I   l.    Javier Araiza-Gorualez claimed that he eams $450.00 weekly as co-owner of a

local restaurant, Pizza Etc. in Santa Fe, New Mexico. He stated his monthly truck payment was

$6 10.00, and that his       monthly mobile home pal,rnent was $250.00. Javier Araiza-Gonzalez

claimed that his residence had been paid off and that he paid $90,000.00 for his lot.

        12.           Concepcion Cordova stated that she and Javier Araiza-Gonzalez paid $135,000.00

for the lot and $40,000.00 for a GMC Sierra for which they owed $20,000.00.

        13.           A drug detection canine subsequently alerted positively for the odor ofillegal

controlled substance on the currency.

        14.           Javier Araiza-Gonzales has a criminal and drug history.

                                           Frnsr Curru Fon     Rrurr
        I   5.        The United States incorporates by reference the allegations in paragraphs I

through 14 as though fully set forth.

        16.           Title 21, United States Code, Section 881(a)(6) subjects to forfeiture ..[a]ll

moneys, negotiable instruments, securities, or other things ofvalue furnished or intended to be

fumished by any person in exchange for a controlled substance or listed chemical in violation           of
this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter."

       17.            Defendant Currency was fumished, or intended to be fumished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or



                                                        3
             Case 1:19-cv-00193 Document 1 Filed 03/07/19 Page 4 of 5



intended to be used or facilitate a violation ofthe Controlled Substances Act and is thus subject

to forfeiture to the United States pursuant to   2l U.S.C $ 881(a)(6).

        WHEREFORE: Plaintilf seeks anest of Defendant Currency and forfeiture of same to

Plaintifl determination of   the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Currency costs and expenses ofseizure and ofthis proceeding, and

other proper relief.




                                                         Respectfully submitted,

                                                         JOIIN C. ANDEI{SON
                                                         United States A ttornev



                                                         STEPHEN R. KOTZ
                                                         Assistant U.S. Attomey
                                                         P.O. Box 607
                                                          Albuquerque, NM 87103
                                                         (sos) 346-7274




                                                     4
             Case 1:19-cv-00193 Document 1 Filed 03/07/19 Page 5 of 5



                                 28 U.S.C. $ 17.16 DECLARATToN


       I am a Special Agent with the Drug Enforcement Administration who has read the

contents of the Complaint for Forfeiture In Rem to which this Declaration is attached; and the

statements contained in the complaint are true to the best of my knowledge and belief.

       I declare under penalty ofperjury and the laws ofthe United States of America that this

Declaration is true and correct, except as to matters stated on information and betief, and as to

those matters I believe them to be true.



       Dated:               7
                                                      Chav     ask Force Officer
                                              Dru             ent Administration




                                                  5
                  JS   44   (Rev. 12112)
                                                                       CIVIL1-1COVER
                                                Case 1:19-cv-00193 Document             SHEET Page 1 of 1
                                                                                 Filed 03/07/19
  I. (a) PLAINTIFFS                                                                                                                   DEFENDAN'IS
                                                                                                                                             13.800.00 lN tlNrrED STATES ClrRRENcy
      United States of America                                                                                                          S


                                                                                                                                             County of Residence ofFirst Listed Defendant
       (b)    County ofResidence ofFirst Listed P)aintiff                                                                                                           (N U.S- PL|INTIFF CASES ONLI)
                                          (EXCEPT IN U-5. PLIINTIFFCASES)                                                                    NOTE: IN LnND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                                     THETRACTOF I,AND INVOI VF,T)

                                                                                                                                         Attorljets 0f Knobn)
                            Firn   Ndne- Addr6!.      h.l
  II.      BASIS OF JURISDICTION /pn                                       'x.i,oneBo!onrt)                          III.      CITIZENSHIP OF PRINCIPAL PARTIES rpl"-", .x'in                                                        o,e B6for ptointt
                                                                     ""n                                                            (For Dive6iN     C64     Ont,                                                  and one Bot Ior Defendant)
 Et         u.s. co,"-,.*,,                     O   3    FedenlQu.srion                                                                                        PTF DET                                                                PTT DEF
            Plaintiff                                       (IJ-S-   Gov.nnent     Not a Pa.tv)                              CitizenofThis      $ale           O1 El Incorpomled                        or hincipal   Place           D4 04
                                                                                                                                                                                           of Business Itr   Tht   State


  D    2   U.S. GovemrEnr                       !.{      Diversity                                                           ( il;en ofAnorherSrare                 o          0   2   Incorpodcd dd PriDcipal Place                   05      Ds
                                                         (I"dicate Cbize6hip of Punes in            Ikn    I)                                                                               ofBusincss Io Anorhlr &ale

                                                                                                                             Citizen or Subjeci   ofa               E3         El      ForeignNaiion                                   E6      E6


           CoTiTFACT                                                          T(       ts                                     I-ORI,'EI'I'I' RT)PENALTY                        BANKRUPI'(]Y                           imiEESE\IUTEs---l
 O ll0ln$fancc                                   PETTSONAL INJURY                           PERSONAI- INJIIRY            O      625 Dtue RelaledSe;ure              O    422 Appcal 28 USC I 58               O 375 Fabe ClaiEE Acr
 0 l20Marine                                D 310 AnphE                                D 365 Pe6otral Injury -                  ofPrcp€ny 2l USC 881                B    423   witMrawal                      D 400 State Reapponioometrt
 O 130 Millcr Act                           O ll5 Airplam Producr                               ttodrcl Liability                                                              28 USC l5?                     O 4l0Antitrult
 E    l4O Negotiablc InstrurE                           Liability                      O 167 H€alth Carc/                E    oso   o,r,.,                                                                    D 430 Bsnks and Banking
 E    150 Re.ovcry of Ov€rpaym€nt           !   320 Assault, Lib€l      &                      PharrBceutical                                                                                                 D 450 ComiErc€
           & Eforc€me ofludgrned                        Slarder                                Pe6oMl Injury                                                          PROPIRt Y Rl(;l| [S                     D 460 Deponadon
 O    l5l Mcdier Aci                        !   330 Federal Etrploy€c'                      Prcduct Liabiljty                                                       O E20 Cop)righrs                          0 470 Rack€teer Influcnced      ald
 O    152 Recolery of D€hulted                          Liabiliry                      E 168 AstEstos PeEon.l                                                                                                           Compt Orgrnizriors
                                            O 340 Manne                                                                                                             E   840 Tndcmark                          O 4E0 Consurn€r Credh
       (Excludcs vetellns)                  O 145 Marine Product                             Liability                                                                                                        D 490 Cabl€/Sat Tv
 O 153 Re{ovcry ofolcrpayEE                             Liability                      PERSONAI PROPERTY                               LAI'oR                           SOCIAL SECURITY
                                                                                                                         O    7lo Fair kbor srardtrds               o 861 HrA (r 395ff)                       O  850 Scrudti.s/CoffiDoditicY
          ofVetemtr's B.trcfits             D 150 Moror vehicle                        D l?0 Other Flaud
 0    160 Stockholdc6' Suirs                ! 355 Molor Vehiclc                        O 371 Tnnh in bnding                                                         D 862 Black Lmg (921)                            Exclangc

 E    190 Olher Contract                              Prcduct Liability                !   380 Other PeBonal
                                                                                                                         O    720 Labor/Managemcnt                  O    863 DIWC/DIWW (405(s)
                                                                                                                                                                                                              O 890 Other Shtuiory ActioN
                                                                                                                                                                                                              D 891 AgicultuBl Acts
 !    195 CoDlr.ct Product    Liability     E   360 Other P€rsodal                            Pmpeny DanBge                                                         o 864 SSrDTitleXVl
 0    196 Fmnchis!                                    Iniury                           O 385 Pmpeny Damse
                                                                                                                         E    740 Railway      tibor Act            D 86s Rsl (405(s)                         O 893 EnvnouEntal Man€rs

                                            O 362 Pe6onal Idury                              Product Liability
                                                                                                                         O    751   Fmily     and Medical                                                     O 895 FE€dom oflnfonn liotr

                                                      M.dical Mabractice
           REAI, PROPER'TY                       (]IVIL RIGTI'[S                       PRISONER PE'IITIONS
                                                                                                                         E      790 Other     bbor Litigalion                                                 E   896   kbitrBlion
                                                                                                                                                                     TEDERALTA-\             STJI'I'S         O 899 Administrarive
                                                                                                                         E    791 Etrployec Retirem€nt                                                                                   Proc€duE
 O 210 tand Condermation                    E 4.{O 0!}.r Civil Rights
                                                                                                                                 IDcome Sccuity Act
                                                                                                                                                                    D 870Tr(es (U.S.                                    Act/Review or App€al    of
 O 220 Foreclolure                          O zl4l Voting                          O 463 Alien Deiainec                                                                 Plaintiffor                                     AScDcy D.cisioo
 O 210 R€nt Lrasc & Ejectmenr               E 442 ErployrEnt                       O 510 MotioNto Vacate                                                                       D€fendano                      O 950 CoNtitution lity     of
 0 240 Tons to bnd                          0   a43 Housing/                                                                                                        !    871IRS Tlird        Pany                   sl3re srarur.s
 0 245 Ton Pmduct Liabihy                             Accommdations                D 530 Geneml                                                                                26 USC 7609
                                            O 445 AnEr w,?Dissbilhi6 -             E 515 Dcath Pe.ally
                                                                                                                                    IItI GRAfIO\
 D 290A[ Oh.r Real Prop€ny
                                                      EDploymert                           Olh6r:
                                                                                                                         0   462 NarElizrtion Application
                                            !   446   Arr.     dDisabilities -     ! 540 MaDdamus & Other
                                                                                                                         O    465 Other Imnigration

                                                  Orber                            O 550 Civil Rishts
                                            D 448 Edwrtion                         Ll 555      l'fr$n (:ond[ron
                                                                                   !       560 Civil Detaine. -
                                                                                               Condnions   of
               IV. NATURE                            in o,e t* o,t1,1
                                            OF SUIT 1cr*" oo -x-
               V. ORIGIN r"r-",, "x in one Bor onuL)
 o          Original O2 Removed fiom O 3 Remanded from                                                              E4   Reinstated or          O 5 Transferred          from          D 6 Muhidiftict
            Prcceeding Statecourt                     ApDellatecourt                                                     Reopened                       Another Distdct                      Lilisation
                                                                                                                                                        (spectfy)
                                                    Cite the U.S. Civil Slalute under which you are fi1ing (Do not .ite jurisdit,iorrt
                                                                                                                                       "tot,rt.s
                                                                                                                                                 l^tess                         dir.rw
                                                    2I U.S.C 881(a)(6)
 VI.       CAUSE OF ACTION
                                                    Brief description of cause:
VII.    REQUESTED IN                                O   CHECK TFTHIS IS                ACLASSACTION                          DEMAND$                                               CHECK YES only if demanded in complaint


      COMPI,AINT:                                        UNDER RULE 23. F,R,CV,P                                                                                                   JURYDf,MAND:              E YES              NO

 VIII. RELATED CASE(S)
            I[-ANY                                                                 JUDGE                                                                                DOCKET NUMBER
 DATE                                                                                         SIGNATURE OF ATTORNEY OF RECORD


  3t4/2019
 toR    oll   tcu t sE oi\LY
                                                                                            bzza-
     RECEIPT'                         AVOUNT                                                   APPLYINC IFP                                        JUDOE                                     YAG, JUDCE

                                                                                                                          6
